Citation Nr: 9915566	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  97-18 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision in which 
the RO denied SMC based on the need for regular aid and 
attendance or by reason of being housebound.


REMAND

The veteran and his representative contend that the veteran 
needs the assistance of another in order to function on a 
day-to-day basis.  Service connection is in effect for 
schizophrenic reaction which has been evaluated as 100 
percent disabling since December 1974, and for residuals of a 
shell fragment wound of the right hip, rated 20 percent 
disabling.

The regulations provide that, where a veteran is in need of 
regular aid and attendance as a result of a service-connected 
disability or disabilities, compensation will be pain in 
accordance with 38 U.S.C.A. § 1114 (l).  The veteran will be 
found to be in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  38 C.F.R. § 3.350 (b) 
(3) (1998).  The provisions of 38 C.F.R. § 3.352 (a) identify 
the following factors to be considered in determining the 
need for regular aid and attendance:  whether the veteran is 
able to dress or undress himself; to keep himself ordinarily 
clean; whether he requires frequent adjustment of any special 
prosthetic or orthopedic appliances; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity that requires assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  An individual who is bedridden meets the 
criteria for aid and attendance.  The regulation provides 
that being "bedridden" means that the condition, through 
its essential character, actually requires that the veteran 
remain in bed.  Determinations that the veteran is so 
helpless as to be in need of regular aid and attendance will 
not be based solely upon an opinion that the veteran's 
condition is such as would require him to be in bed; they 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352 (a).  

If a veteran has a service-connected disability rated as 
total and has additional service-connected disability or 
disabilities independently ratable at 60 percent or more, or 
is permanently housebound by reason of service-connected 
disability or disabilities, compensation will be paid in 
accordance with 38 U.S.C.A. § 1114 (s).

Appellate review of the claims folder reveals that the 
veteran was examined for purposes of regular aid and 
attendance in October 1995 and March 1996.  These 
examinations, however, focused in large part on disabilities 
other than service-connected ones, such as the veteran's 
lumbosacral spine.  Nevertheless, right hip problems and 
schizophrenia were listed among the problems specifically 
mentioned as affecting self care or travel beyond the 
veteran's home.  Inasmuch as a consideration of entitlement 
to SMC based on the need for regular aid and attendance 
requires that any demonstrated need be due solely to service-
connected disability, further examination of the veteran is 
required.  In order to obtain medical evidence as to the 
effect of service-connected disability only, a remand is 
required.

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service-connected 
disabilities since March 1996, the date 
of the last VA examination for purposes 
of aid and attendance.  Based on his 
response, and with necessary 
authorizations, the RO should obtain a 
copy of all treatment records pertaining 
to service-connected disabilities from 
the identified health care providers.  
All records obtained should be associated 
with the claims folder.

2.  Following the receipt of the above 
evidence, if any, the veteran should be 
afforded a VA examination to determine 
housebound status or the need for regular 
aid and attendance.  The entire claims 
folder, including a copy of this REMAND, 
must be made available to the examiner.  
All findings should be reported in 
detail.  Following examination, the VA 
physician should provide an opinion as to 
whether the veteran's service-connected 
disabilities, without consideration of 
non-service-connected disorders, result 
in the veteran being confined to his 
house or the immediate premises.  The VA 
examiner should also express a medical 
opinion as to whether the veteran's 
service-connected disabilities, without 
consideration of non-service-connected 
disorders, results in the need for 
regular aid and attendance of another 
person.  § 3.352.  If indicated, 
examinations by specialists, such as a 
psychiatrist and orthopedist, should be 
conducted in order to obtain such medical 
opinion evidence.  

3.  Thereafter, the RO should re-
adjudicate the veteran's claim for SMC 
pursuant to the provisions of 38 C.F.R. 
§§ 3.350, 3.352 (1998), and all other 
applicable laws and regulations.  If any 
benefit sought is denied, a Supplemental 
Statement of the Case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to procure clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


